Citation Nr: 1129442	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to September 1945.  He died in September 2006.  The Appellant is the Veteran's surviving spouse.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

In December 2010 the Board remanded this matter for additional development necessary for adjudication of the claim on appeal.  The Board finds the development completed insufficient, unacceptable, and contrary to the intent of the last remand.  The development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2010 remand, the RO was directed to obtain a VA medical opinion to determine whether there is any link between the Veteran's service-connected disabilities and the cause of his death.  This opinion was not obtained.  The file does not reflect any attempt to schedule the procurement of this opinion and does not contain any documentation regarding the absence of the opinion.  As such, the purpose of the Board's last remand was entirely frustrated.  This matter must be returned to the RO to obtain this opinion.

The RO also failed to obtain VA treatment records as directed by the Board.  In the last remand the Board noted that while the Veteran passed away in 2006, the VA treatment notes of record are dated only through 2004.  As such, updated VA treatment records were requested.  On remand, however, the RO simply associated with the file previously-obtained VA treatment records from 2002 and 2003.  As the records dating from 2004 to the Veteran's death may be critical to the claim, a remand is necessary.  If these records do not exist, this fact should be fully and clearly documented for the file. 38 U.S.C. § 5103A(b)(3) requires that VA make attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  If VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonable certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  In such a case, VA must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(i)-(iv) (2010).  

Finally, the RO failed to obtain private treatment records.  In 2011 correspondence from the Appellant, she indicated that private medical records relevant to the claim on appeal are outstanding.  Specifically, she indicated that the Veteran received treatment from 2004 until his death in 2006 at the Johnson County Community Hospital by Dr. Buddy Clayton.  She further indicated that the records from this facility may be stored at Sycamore Shoals Hospital.  She completed the proper release forms for the RO to obtain these records.  While records from these facilities and Dr. Clayton have been obtained up to 2004, records subsequent to this have not.  The RO made two attempts to obtain the records from Johnson County Community Hospital, but made no attempts to obtain the records from Dr. Buddy Clayton individually or from Sycamore Shoals Hospital.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  These records must be requested.

Accordingly, the case is REMANDED for the following action, to be completed in the following order:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain and associate with the claims file all records dated subsequent to 2004 from the Mountain Home VAMC.  Do not associate duplicate records with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and full compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2010) must be achieved.

2.  Contact the Appellant and ask that she provide any updated authorization forms necessary to allow the RO to obtain records dated subsequent to 2004 from the following sources:
      a.  Johnson County Community Hospital
      b.  Dr. Buddy Clayton
      c.  Sycamore Shoals Hospital
      
Thereafter, the RO should attempt to obtain those records.  Do not associate duplicate records with the file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with 38 C.F.R. § 3.159(e)(i)-(iv) (2010) must be achieved.

3.  Refer the claims folder to a VA physician to provide an etiology opinion. The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.

The VA physician should review the entire record and provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's service-connected gunshot wounds (or gunshot wound residuals, to include chondrocalcinosis of the left knee) caused or contributed substantially or materially to his cause of death. Any opinion should be reconciled with the original death certificate, the July 2008 private statement from J. Taylor, R.N., and the Appellant's contentions.

A complete rationale for all opinions expressed must be provided in the claims folder.

4. Thereafter, the AMC/RO should re- adjudicate the issue of entitlement to service connection for the cause of the Veteran's death. If the decision remains in any way adverse to the Appellant, she and her representative should be provided with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal, as well as a summary of the evidence of record.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



